Reasons for Allowance 

	None of the cited prior art anticipates or renders obvious all the limitations of independent claim 1 or 14.
	The amended claims now recite that both the variable indicia and digitally imaged reverse side of the substrate comprise at least one component color of rich black ink, which creates a noise barrier.
Snyder discloses a similar security document, and wherein the text properties (e.g. size and spacing) would be obvious, however a “rich black” ink is not obvious.   As known in the art, and explicit in the Specification, “rich black” constitutes 100% of all CMYK colors, as opposed to simply black “K”.  The instant application uses the mixture of all colors to effectively hide the variable indicia internally from attacks.  Naturally using all the colors is more expensive and not obvious without the reason proffered by the instant application.
The 35 USC 112(b) rejection has been obviated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637